This appeal is from an order of Hon. George E. Mann, judge of the county court of Galveston county, refusing to grant an injunction restraining appellees, J. S. Scott and G. E. Symms, justice of the peace and constable, respectively, from collecting certain judgments rendered in justice court of precinct No. 6 for Galveston county in favor of four parties not parties to this cause, and to require defendants to release a certain garnishment served upon the Dickinson State Bank.
The petition for injunction was filed by appellants, and alleged that J. S. Scott and G. E. Symms, appellees, were justice of the peace and constable, respectively, of precinct No. 6 of Galveston county; that one Hymond York filed suit in said justice court upon an account for wages for the sum of $15.80; that I. Flannell and C. C. Lewis filed suit in said court upon an account for wages for the sum of $15.75; that Sid Phillips and H. Howard, Jr., filed suit in said court upon an account for wages for the sum of $17.50, and that H. Howard filed suit in said court upon an account for wages for the sum of $14.00; that all of said suits were against appellant F. B. Luhning, and were all pending in said court at the same time; that the services for which the several plaintiffs sued were rendered for Buck Harvey  Co., and that appellant F. B. Luhning had agreed to advance to Buck Harvey  Co. sufficient funds to pay said laborers for operating certain hay machinery sold by Luhning to Buck Harvey  Co. for two weeks; that Luhning had never contracted to pay said claims; that all of said demands grew out of the same contract or transaction; that when the first of said suits was called for trial plaintiff Luhning moved the court to consolidate all of said suits; that said J. S. Scott, justice of the peace, refused to consolidate said suits, and without hearing evidence in support of the several causes of action rendered several judgments for the amounts sued for, each of which was for a sum less than $20, and therefore could not be appealed from.
Upon hearing of the petition for injunction the judge of the county court rendered the following judgment:
"Be it remembered that on the 9th day of April, 1917, the above numbered and entitled cause came on to be heard, and the plaintiffs appearing in person and by attorneys, and the defendants or either of them having failed to appear, either in person or by attorney, and having failed to file an answer to the petition of plaintiffs, and plaintiffs having announced ready for trial, and the court after hearing the evidence and argument of counsel is of the opinion that the law and the facts are in favor of the defendants, and the court having filed findings of fact and conclusions of law, it is therefore ordered, adjudged, and decreed that the application for injunction in all things be refused. To which order, judgment, and decree plaintiffs in open court duly excepted, and gave notice of appeal to the First Supreme Judicial District of Texas, at Galveston, Tex.
"It is further ordered that execution issue for the use of the officers of court against each party hereto for the costs by it or them respectively incurred.          G. E. Mann, Judge."
The conclusions of law filed by the trial court were as follows:
"The justice of the peace was not required by law to consolidate said cases for the reason that there were several different plaintiffs claiming for different amounts against defendants.
"That the county court is without authority of law to enjoin the collection of a judgment rendered by a justice of the peace where the judgment is not void upon its face."
The appellants assign the action of the county judge in refusing to grant the injunction prayed for as error.
The county court has no jurisdiction to issue a writ of injunction except where the amount in controversy exceeds $200, and does not exceed $1,000, in value, exclusive of interest. Therefore, as it appears from the face of the petition for injunction in this cause that the trial court had no jurisdiction over the subject-matter of the suit, this court has no jurisdiction over the appeal from the judgment there rendered.
In the case of De Witt County v. Wischkemper, 95 Tex. 435, 67 S.W. 882, the court said:
"By section 16, art. 5, of the Constitution of this state, the jurisdiction of county courts is thus defined: `They shall have exclusive jurisdiction in all civil cases when the matter in controversy shall exceed in value $200.00 and not exceed $500.00, exclusive of interest, and concurrent jurisdiction with the district court when the matter in controversy shall exceed $500.00 and not exceed $1,000.00, exclusive of interest; * * * and the county court or judge thereof shall have power to issue writs of injunction, mandamus, and all writs necessary to the enforcement of the jurisdiction of said court.' In the cases of Dean v. State, 88 Tex. 296 [30 S.W. 1047, 31 S.W. 185], and Johnson v. *Page 664 
Hanscom, 90 Tex. 321 [37 S.W. 601, 38 S.W. 761], this court held that the power of the county court to issue writs of mandamus under the section of the Constitution above quoted was limited to cases exceeding $200 and not exceeding $1,000. The same rule is applicable to writs of injunction, which can only be issued by the county courts where the matter in controversy exceeds $200, and does not exceed $1.000, in value. In this case no value of the subject of the suit is alleged; therefore the application for the writ of injunction does not bring the case within the terms of the Constitution, and the county court had no jurisdiction to issue the writ of injunction upon the facts stated. The plea in reconvention cannot aid the petition on the question of jurisdiction to grant the writ."
The appeal is dismissed for want of jurisdiction to hear and determine the same.